       Case 2:18-cv-02590-JZB Document 21 Filed 11/13/18 Page 1 of 5



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Angel A Garcia,                                   No. CV-18-02590-PHX-JZB
10                  Plaintiff,                         ORDER
11   v.
12   AVH Mortgage LLC, et al.,
13                  Defendants.
14
15          The Court enters this Scheduling Order pursuant to Rule 16(b) of the Federal Rule
16   of Civil Procedure. On August 15, 2018, Plaintiff filed this action in this Court. (Doc. 1.)
17   On October 3, 2018, the Court issued an Order setting the Rule 16 Case Management
18   Conference for November 14, 2018 at 11:30 a.m. (Doc. 17.) On September 1, 2017, the
19   parties submitted a joint report in compliance with Rule 26(f). (Doc. 18.) Based on the
20   parties’ report, the Court terminates the scheduled Case Management Conference and
21   enters the following Scheduling Order.
22          1.     Mandatory Initial Discovery Pilot Project.
23          This case is subject to the Mandatory Initial Discovery Pilot Project (“MIDP”)
24   implemented by General Order 17-08. The parties must comply with the requirements of
25   the MIDP, and need not make the initial disclosures required by Federal Rule of Civil
26   Procedure 26(a). The responses required by the MIDP have been exchanged.
27          2.     Joining Parties, Amending Pleadings, and Filing Supplemental Pleadings.
28          The deadline for joining parties, amending pleadings, and filing supplemental
         Case 2:18-cv-02590-JZB Document 21 Filed 11/13/18 Page 2 of 5



 1   pleadings is 60 days from the date of this Order.
 2           3.    Discovery Limitations.       Depositions shall be limited to seven hours each
 3   as provided in Rule 30(d)(1) of the Federal Rules of Civil Procedure. Each party may
 4   propound up to 25 interrogatories, including subparts, 25 requests for production of
 5   documents, including subparts, and 25 requests for admissions, including subparts.
 6           4.    MIDP Responses and Fact Discovery.
 7           The deadline for final supplementation of MIDP responses and the completion of
 8   fact discovery, including discovery by subpoena, shall be August 16, 2019.1 To ensure
 9   compliance with this deadline, the following rules shall apply:
10                 a.     Written Discovery: All interrogatories, requests for production of
11   document, and requests for admissions shall be served at least 45 days before the discovery
12   deadline.
13                 b.     The parties may mutually agree in writing, without Court approval, to
14   extend the time provided for discovery responses in Rules 33, 34, and 36 of the Federal
15   Rules of Civil Procedure. Such agreed-upon extensions, however, shall not alter or extend
16   the discovery deadlines set forth in this Order.
17           5.    Expert Disclosures and Discovery.
18                 a.     Plaintiff shall provide full and complete expert disclosures as required
19   by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than March 15,
20   2019.
21                 b.     Defendant(s) shall provide full and complete expert disclosures as
22   required by Rule 26(a)(2)(A)-(C) of the Federal Rules of Civil Procedure no later than
23   April 12, 2019.
24                 c.     Rebuttal expert disclosures, if any, shall be made no later than
25   May 10, 2019. Rebuttal experts are limited to responding to opinions stated by initial
26   1
       General Order 17-08 implements the MIDP and should be reviewed carefully. It requires
     parties to timely supplement their MIDP responses as new information is discovered.
27   Parties who fail to timely disclose relevant information will be precluded from using it in
     the case and may be subject to other sanctions. Parties who unreasonably postpone
28   disclosure of relevant information to the end of the discovery period will also be subject to
     sanctions.

                                                 -2-
       Case 2:18-cv-02590-JZB Document 21 Filed 11/13/18 Page 3 of 5



 1   experts.
 2                 d.      Expert depositions shall be completed no later than June 21, 2019. As
 3   with fact witness depositions, expert depositions shall be scheduled to commence at least
 4   five business days before the deadline.
 5                 e.      Disclosures under Rule 26(a)(2)(A) of the Federal Rules of Civil
 6   Procedure must include the identities of treating physicians and other witnesses who will
 7   provide testimony under Rules 702, 703, or 705 of the Federal Rules of Evidence, but who
 8   are not required to provide expert reports under Rule 26(a)(2)(B). Rule 26(a)(2)(C)
 9   disclosures are required for such witnesses on the dates set forth above. Rule 26(a)(2)(C)
10   disclosures must identify not only the subjects on which the witnesses will testify, but must
11   also provide a summary of the facts and opinions to which the expert will testify. The
12   summary, although not as detailed as a Rule 26(a)(2)(B) report, must be sufficiently
13   detailed to provide fair notice of what the expert will say at trial.
14                 f.      An expert witness who has not been timely disclosed will not be
15   permitted to testify unless the party offering such witness demonstrates that: (a) the
16   necessity of such expert witness could not have been reasonably anticipated at the time of
17   the deadline for disclosing such expert witness; (b) the Court and opposing counsel or
18   unrepresented party were promptly notified upon discovery of such expert witness; and (c)
19   such expert witness was promptly proffered for deposition. See Wong v. Regents of the
20   Univ. of Cal., 410 F.3d 1052, 1060 (9th Cir. 2005).
21                 g.      Each party is limited to one retained or specially employed expert
22   witness per issue.
23          6.     Discovery Disputes.
24                 a.      If a discovery dispute arises, the parties promptly shall call the Court
25   to request a telephone conference concerning the dispute. The Court will seek to resolve
26   the dispute during the telephone conference, and may enter appropriate orders on the basis
27   of the telephone conference. The Court may order written briefing if it does not resolve the
28   dispute during the telephone conference. The parties shall not file written discovery


                                                  -3-
         Case 2:18-cv-02590-JZB Document 21 Filed 11/13/18 Page 4 of 5



 1   motions without leave of Court.2
 2                 b.     Parties shall not contact the Court concerning a discovery dispute
 3   without first seeking to resolve the matter through personal consultation and sincere effort
 4   as required by Local Rule of Civil Procedure 7.2(j). Any briefing ordered by the Court shall
 5   also comply with Local Rule of Civil Procedure 7.2(j).
 6                 c.     Absent extraordinary circumstances, the Court will not entertain fact
 7   discovery disputes after the deadline for completion of fact discovery, and will not entertain
 8   expert discovery disputes after the deadline for completion of expert discovery.      7.
 9          Dispositive Motions.
10                 a.     Dispositive motions shall be filed no later than September 20, 2019.
11                 b.     No party shall file more than one motion for summary judgment under
12   Rule 56 of the Federal Rules of Civil Procedure without leave of court.
13                 c.     Statements of fact required by Local Rule of Civil Procedure 56.1
14   shall not exceed ten pages in length, exclusive of exhibits.
15                 d.     The parties shall not notice oral argument on any motion. Instead, a
16   party desiring oral argument shall place the words “Oral Argument Requested”
17   immediately below the title of the motion pursuant to Local Rule of Civil Procedure 7.2(f).
18   The Court will issue an order scheduling oral argument as it deems appropriate.
19          8.     Good Faith Settlement Talks.
20          All parties and their counsel shall meet in person and engage in good faith settlement
21   talks no later than June 14, 2019. Upon completion of such settlement talks, and in no
22   event later than five working days after the deadline set forth in the preceding sentence, the
23   parties shall file with the Court a joint report on settlement talks executed by or on behalf
24   of all counsel. The report shall inform the Court that good faith settlement talks have been
25   held and shall report on the outcome of such talks. The parties shall indicate whether
26   assistance from the Court is needed in seeking settlement of the case. The parties shall
27   promptly notify the Court at any time when settlement is reached during the course of this
28   2
      The prohibition on “written discovery motions” includes any written materials delivered
     or faxed to the Court, including hand-delivered correspondence with attachments.

                                                 -4-
       Case 2:18-cv-02590-JZB Document 21 Filed 11/13/18 Page 5 of 5



 1   litigation.
 2          9.     The Deadlines Are Real.
 3          The parties are advised that the Court intends to enforce the deadlines set forth in
 4   this Order, and should plan their litigation activities accordingly. The parties are
 5   specifically informed that the Court will not, absent truly unusual circumstances, extend
 6   the schedule in this case to accommodate settlement talks.
 7          10.    Briefing Requirements.
 8                 a.      All memoranda filed with the Court shall comply with Local Rule of
 9   Civil Procedure 7.1(b) requiring 13 point font in text and footnotes.
10                 b.      Citations in support of any assertion in the text shall be included in
11   the text, not in footnotes.
12          11.    Pre-motion Conference.
13          The Court will hold a conference with the parties before motions for summary
14   judgment are filed. The purpose of the conference will be to narrow issues and focus the
15   briefing, and perhaps dispense with statements of fact under Local Rule 56.1. The parties
16   shall exchange two-page letters describing any anticipated motions for summary judgment
17   and responses, identifying the issues and claims on which summary judgment will be
18   sought and the basis for the motions and response. The parties shall file these letters with
19   the Court on or before August 9, 2019, and shall call the Court the same day to schedule a
20   time for a pre-motion conference.
21          Dated this 13th day of November, 2018.
22
23
                                                         Honorable John Z. Boyle
24                                                       United States Magistrate Judge
25
26
27
28


                                                 -5-
